<^3/-3^
                                                                   /


                                            bvkI) mrr   fa i - T5E




     —      (DFFI^F (OF ft£ £LEAK
            cjbuki of mmmL appfbls - mt£ of wchz

                 /qus7i7Jy7Z^«s nsm

               *£' EX PARTE OlFfflM JBM L/MftftY

                   CLf\ WPXi /vld.



'           ft£/)S£ ML: Bi Tttfc £J^G/IA(Rrr FILE OF 77-lb A6flii£ tXTIGflmJ,
    TNb YMAI06E QFr/^ftni3^^AbbRESg,//0OrlC£>A)t) AS R3LUMJii:
                  MR. QIFTOAl £TS^RV FRRMQS * *l%5/n
;                 HMUioir       F^j-j5e»
I                       <2I FA/1 247
!                        HUDTSOUlf, TEXAS 1111&
ALL FUFlIRF CjQRkEZPmmCB StittlLb fit /OOTEMbaRB$ A£> SfflJHi flfiflUE !
I    , DOI\E ADA £X£aj-R2>, OA3 THUS 7T4£ 33 ni. 2M OF bhCRft&Bl ,
20 l4 .                                                 "

                     RECEIVED IN
                COURT OF CRIMINAL APPEALS

                      JAN 05 2015
CC PHP
                   Abel Acosta, Clerk




          77-Jt UA&EAS WATT BEFORE THE COURT IS UNGGR "flKfl" LAflfMtV,
IflLL" CflhftESP/JAifiaiCe SHAULB fit AMKESSEh ANNATE* A&ftVE1:         '